 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 1 of 9 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

 MJL ENTERPRISES, LLC,

         Plaintiff,

 v.                                                           Civil Action No. 2:20cv________

 ECO LIGHTING USA LIMITED LIABILITY                             JURY TRIAL DEMANDED
  COMPANY,

         Defendant.


                                           COMPLAINT

       Plaintiff MJL Enterprises, LLC (“MJL”), by counsel, states as follows for its Complaint

against Defendant Eco Lighting USA Limited Liability Company (“Eco Lighting” or

“Defendant”), pursuant to Rule 8(a) and Rule 9(b) of the Federal Rules of Civil Procedure:

                                             PARTIES

       1.      MJL Enterprises is a Virginia limited liability company with its headquarters and

principal place of business at 2748 Sonic Drive, Virginia Beach, Virginia 23453.

       2.      Eco Lighting, is a New Jersey limited liability company with its headquarters and

principal place of business at 217 Huyler Street, South Hackensack, New Jersey 07606.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the claims in this action pursuant to 28 U.S.C.

§ 1332(a)(1), as this is a civil action between citizens of different states. MJL is a citizen of

Virginia. Eco Lighting is a citizen of New Jersey. The amount in controversy exceeds $75,000, as

MJL seeks judgment in the amount not less than $404,500.00.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claims occurred in this district.
    Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 2 of 9 PageID# 2



                                                                   FACTS

           5.         On March 4, 2020, the U.S. Department of Health and Human Services announced

its intent to purchase 500 million N95 masks.

           6.         On March 13, 2020, President Trump declared the spread of the COVID-19 virus

in the United States to be a national emergency.

           7.         On or about March 16, 2020, the United States reported more than 4,000 COVID-

19 cases and 29 COVID-19 related deaths with new infections and deaths growing at an alarming

rate.

           8.         On or about March 26, 2020, the United States reported the most confirmed

COVID-19 cases of any country in the world with approximately 1,300 deaths in forty-one states.

           9.         By March 26, 2020, shortages of PPE1, specifically including N95 face masks, were

occurring across the United States and were being widely reported by healthcare providers,

government entities and the media.

           10.        On March 26, 2020, Eco Lighting’s Vice President of Sales informed MJL’s

Purchasing Manager that it had a large supply of Food and Drug Administration (“FDA”) approved

N95 and KN95 face masks for sale.

           11.        MJL’s Purchasing Manager informed Eco Lighting that the MJL had several U.S.

government customers who needed Personal Protective Equipment (“PPE”) and requested a Spec

Data Sheet, FDA Certification, and a Price Quote with terms from Eco Lighting.



1
   Personal protective equipment (PPE) refers to protective clothing, helmets, gloves, face shields, goggles, facemasks and/or respirators or other
equipment designed to protect the wearer from injury or the spread of infection or illness. PPE is commonly used in health care settings such as
hospitals, doctor's offices and clinical labs. When used properly, PPE acts as a barrier between infectious materials such as viral and bacterial
contaminants and your skin, mouth, nose, or eyes (mucous membranes). The barrier has the potential to block transmission of contaminants from
blood, body fluids, or respiratory secretions. PPE may also protect patients who are at high risk for contracting infections through a surgical
procedure or who have a medical condition, such as, an immunodeficiency, from being exposed to substances or potentially infectious material
brought in by visitors and healthcare workers. When used properly and with other infection control practices such as hand-washing, using alcohol-
based hand sanitizers, and covering coughs and sneezes, it minimizes the spread of infection from one person to another. Effective use of PPE
includes properly removing and disposing of contaminated PPE to prevent exposing both the wearer and other people to infection.
https://www.fda.gov/medical-devices/coronavirus-disease-2019-covid-19
                                                                        2
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 3 of 9 PageID# 3



       12.    On March 26, 2020, Eco Lighting sent MJL a Price Quote and technical data sheet.

These records falsely represented that the offered N95 and KN95 face masks were FDA certified.

       13.    Eco Lighting’s website and Facebook page also stated that it sold FDA certified

N95 and KN95 face masks. See Exhibit A.

       14.    On April 2, 2020, MJL placed Purchase Order No. 30463 to Eco Lighting for a

quantity of four “N95 Face Mask / FDA Approved / 4 layer 500/cs” for a total of $17,000.00. See

Exhibit B.

       15.    On April 6, 2020, MJL placed Purchase Order No. 30496 to Eco Lighting for a

quantity of one-hundred “KN95 Face Mask / FDA Approved / 4 layer 500/cs” and a quantity of

fifty “N95 Face Mask / FDA Approved / 4 layer 1000/cs” for a total of $387,500.00. See

Exhibit C.

       16.    On April 6, 2020, MJL also orally requested that Eco Lighting provide evidence

that its face masks were FDA certified at the time of procurement.

       17.    As of April 9, 2020, the COVID-19 pandemic had resulted in 1,521,252 cases and

92,798 deaths worldwide, including 459,165 cases and 16,570 deaths in the United States. This

included 9,282 COVID-19 and 27 deaths reported among U.S. healthcare professionals HCP.

https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e6.htm?s_cid=mm6915e6_w

       18.    On April 15, 2020, the U.S. was experiencing approximately 30,000 new COVID-

19 cases and 2,000 COVID-19 related deaths per day.

       19.    On April 15, 2020, MJL’s Purchasing Manager again asked Eco Lighting for

evidence that the face masks purchased by MJL were FDA certified. See Exhibit D.

       20.    On April 15, 2020, Eco Lighting’s Vice President sent a Certification of

Registration, owner/operator number 10071132 for Shenzen Globow Lighting Technology Co.,


                                               3
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 4 of 9 PageID# 4



Ltd., Guangdong, China, showing MicroKy Services, LLC as the registering agent. Eco Lighting

also sent a Certification of Registration, owner/operator number 10051297 for YIWU Ori-Power

Medtech Co., Ltd., Zhejiang, China, showing Registrar Corp as the registering agent. Eco Lighting

stated that these Certifications were its evidence that the masks it provided to MJL were FDA

certified. See Exhibit E.

       21.       On June 2, 2020, MJL requested a full refund of its purchase money because the

face masks were not delivered within 14 days, as required by the terms of the Purchase Orders.

See Exhibit F.

       22.       On June 4, 2020, Eco Lighting refused to provide MJL with a refund.

       23.       On June 11 and 12, 2020, MJL contacted both of the registering agents listed on

the Certifications provided by Eco Lighting. The Certifications of Registration provided by Eco

Lighting to MJL were not issued by the noted registering agents.

       24.       The FDA does not issue any Certificates of Establishment Registration.

Registration of a foreign manufacturer or exported means only that the company has registered to

do business in the United States. It does not indicate approval or certification of the company’s

products by the FDA.

       25.       On June 12, 2020, MJL contacted the Chinese manufacturers to verify that the face

masks Eco Lighting represented and sold to MJL as FDA certified N95 and KN95 face masks

were produced by the companies noted on the Certifications of Registration that Eco Lighting

provided MJL. Both companies acknowledged that they produced face masks, but denied

manufacturing the face masks that MJL received from Eco Lighting. Neither company produced

or claimed to produce FDA certified face masks. See Exhibit G.




                                                 4
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 5 of 9 PageID# 5



          26.   On June 12, 2020, based on its investigation of the face masks supplied by Eco

Lighting, MJL stopped selling the face masks to its federal customers, several of whom were

contacting MJL and claiming that the face masks were counterfeit or otherwise not genuine N95

or KN95 face masks.

                              COUNT ONE: BREACH OF CONTRACT

          27.   MJL repeats and realleges paragraphs 1 through 26 hereof, as if fully set forth

herein.

          28.   The parties, for valuable consideration, entered into a valid and enforceable written

contract on April 6, 2020 for the shipment of FDA certified N95 and KN95 face masks by

Defendant for money payments by MJL.

          29.   MJL fully performed its obligations under the contract by paying Defendant a total

of $404,500.00 for the delivery of the FDA certified N95 and KN95 face masks.

          30.   Defendant materially breached its obligations under the contract by failing to

deliver the FDA certified N95 and KN95 face masks to MJL within the 14 day period specified in

the Purchase Order.

          31.   Defendant further materially breached its obligations under the contract by

delivering nonconforming, counterfeit face masks to MJL, which were not FDA certified PPE as

represented.

          32.   As a direct and proximate result of Defendant’s late delivery of nonconforming

goods, MJL suffered a loss of $404,500.00.

                               COUNT TWO: ACTUAL FRAUD

          33.   MJL repeats and re-alleges paragraphs 1 through 32 hereof, as if fully set forth

herein.


                                                  5
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 6 of 9 PageID# 6



         34.   In the Price Quote, the Defendant represented that the face masks it sold were FDA

certified PPE. This representation was also made on Defendant’s website and Facebook page.

These representations were false as the face masks Defendant offered for sale, sold and delivered

to MJL were not FDA certified PPE.

         35.   Whether the face masks were FDA certified is a material fact because among other

things, FDA approval indicates a higher degree of safety and value over other types of face masks.

         36.   The Defendant understood that its representations that its masks were FDA certified

were material to MJL and required by its military, VA hospitals, and government customers.

         37.   Defendant intentionally and knowingly made these false misrepresentations by

advertising that its masks were FDA certified on its website, Facebook page, and by providing

MJL with Certifications of Establishment Registration as evidence of FDA certification of the face

masks.

         38.   The Defendant made these false representations and provided the Certifications of

Establishment Registration with the intent that MJL rely on and be misled by the false

representations and Certificates of Registration.

         39.   MJL relied on Defendant’s material misrepresentations and misleading conduct and

believed that the N95 and KN95 face masks it purchased from Defendant were FDA certified PPE.

         40.   MJL sold and supplied its federal military, VA hospitals, and government

customers the masks it purchased from Defendant with the understanding that the masks satisfied

the PPE requirements of the federal government customers. Defendant was aware, MJL was

supplying these face masks to U.S. military, Veterans hospitals, and government agencies which

expected the masks to meet FDA safety standards of PPE.




                                                    6
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 7 of 9 PageID# 7



          41.   As a result of relying on Defendant’s false representations, MJL has suffered

damages directly and proximately caused by the Defendant's misrepresentations including, but not

limited to, compensatory damages in an amount not less than $404,500.00.

          42.   Defendant’s fraudulent conduct was undertaken intentionally, willfully, wantonly

and with conscious disregard of MJL’s rights and/or with reckless indifference to the consequences

of its false representations but with knowledge that its conduct would probably cause injury to

MJL and also injury and even death to those who used its masks believing they were FDA certified

N95 and KN95 face masks.

                            COUNT THREE: CONSTRUCTIVE FRAUD

          43.   MJL repeats and re-alleges paragraphs 1 through 42 hereof, as if fully set forth

herein.

          44.   Defendant recklessly made false representations that the face masks it marketed

and sold to MJL (and others) were FDA certified N95 and/or K95 masks in conscious disregard

for the truthfulness of its representations and with conscious disregard of the health and safety of

those who would use its face masks.

          45.   Defendant’s false representations to MJL were material as FDA certification,

among other things, indicates a higher degree of safety and value over other types of face masks.

Moreover, as Defendant was aware, MJL was supplying these face masks to U.S. military, VA

hospitals, and government agencies which expected the masks to meet FDA standards of PPE.

          46.   MJL relied on these material false representations of fact that the N95 and KN95

face masks it purchased from Defendant were FDA approved. MJL sold and supplied the masks

it purchased from Eco Lighting to its U.S. government customers and unwittingly passed along

Eco Lightning’s false representations that the masks were FDA certified N95 and K95 face masks.


                                                 7
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 8 of 9 PageID# 8



       47.     Defendant’s fraudulent conduct was undertaken intentionally, willfully, wantonly

and with conscious disregard of MJL’s rights and/or with reckless indifference to the consequences

of its false representations, but with knowledge that its conduct would probably cause injury to

MJL and also injury and even death to those who used its masks believing they were FDA certified

N95 and KN95 face masks.

       48.     As a result of relying on Defendant’s false and fraudulent representations, MJL has

suffered damages directly and proximately caused by the Defendants' misrepresentations

including, but not limited to, $404,500.00.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff MJL Enterprises, LLC, respectfully requests judgment as

follows:

       A.      On Count One, an award of compensatory damages in favor of MJL Enterprises,

LLC, in an amount to be determined at trial, but in no event less than $404,500.00, plus its costs.

       B.      On Count Two, an award of damages in favor of MJL Enterprises, LLC, in amount

to be determined at trial, but in no event less than $404,500.00, plus punitive damages in the

amount of $200,000.00, plus its costs.

       C.      On Count Three, an award of damages in favor of MJL Enterprises, LLC, in amount

to be determined at trial, but in no event less than $404,500.00, plus punitive damages in the

amount of $200,000.00, plus its costs.

       D.      Entry of judgment in favor of MJL Enterprises, LLC and granting such other and

further relief as the Court deems just and proper.




                                                 8
 Case 2:20-cv-00437-MSD-LRL Document 1 Filed 08/24/20 Page 9 of 9 PageID# 9



                                   JURY TRIAL DEMANDED

        Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, of all issues so triable.

                                            MJL ENTERPRISES, LLC



                                            By: /s/ Patrick H. O’Donnell
                                            Patrick H. O’Donnell (VSB No. 29637)
                                            KAUFMAN & CANOLES, P.C.
                                            150 W. Main Street, Suite 2100
                                            Norfolk, VA 23510
                                            T: (757) 624-3000
                                            F: (888) 360-9092
                                            phodonnell@kaufcan.com
                                            Counsel for Plaintiff MJL Enterprises, LLC




                                               9
18716839v2
